 1

 2

 3

 4

 5

 6

 7

 8

 9
                  IN THE UNITED STATES BANKRUPTCY COURT FOR THE
10
                       WESTERN DISTRICT COURT OF WASHINGTON
11

12   Re
                                                    In Chapter 13 Proceeding
13   BRANDY LEE SCHULTZ                             No. 19-40034-MJH
     SCOTT DANIEL SCHULTZ
14
                                                    Order Allowing Debtors to
15                    Debtor(s)                     Incur New Debt
16
     ______________________________
17

18   It is hereby ORDERED that Debtor(s) may take out a loan against their retirement in an

19   amount up to $18,000.00 in order to make home repairs and purchase a refrigerator.

20
                                        ///end of order///
21
     Presented by:
22

23
     /s/ Ellen Ann Brown
     ___________________________________
24   Ellen A. Brown, WSB 27992
     Attorney(s) for Debtor(s)
25
